                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                   AT NASHVILLE

In Re:                                            )
                                                  )
JOSEPH LOUIS MELZ,                                )   Case No. 3:19-bk-04811
                                                  )   Chapter 11
         Debtor.                                  )   Judge Marian F. Harrison
                                                  )

                            NOTICE OF APPEARANCE
                   AND REQUEST FOR ELECTRONIC SERVICE OF PAPERS

         Pursuant to Bankruptcy Rule 2002, Smyrna Ready Mix Concrete, LLC, a creditor, hereby

gives notice to this Court of the appearance of its counsel in this matter. In addition to the

notices and orders to which undersigned is a party, please provide copies of all electronic notices

sent in this case to undersigned at the following address:

David O. Huff, Esq.
Smythe, Huff & Hayden, PC
1222 16th Avenue, South, Suite 301
Nashville, TN 37212
dhuff@smythehuff.com



this 7th day of August, 2019.

                                              Respectfully submitted,


                                              /s/ David O. Huff
                                              David O. Huff (Tenn. Reg. No. 10996)
                                              Smythe, Huff & Hayden, PC
                                              1222 16th Avenue, South, Suite 301
                                              Nashville, TN 37212
                                              615/255-4849 – Telephone
                                              615/255-4855 – Facsimile
                                              dhuff@smythehuff.com

                                              Attorneys for Smyrna Ready Mix Concrete, LLC




Case 3:19-bk-04811       Doc 10    Filed 08/07/19 Entered 08/07/19 10:23:55            Desc Main
                                   Document     Page 1 of 1
